Cite as 2014 Ark. App. 228



                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No.CV-13-898


                                               Opinion Delivered   April 9, 2014

                                        APPEAL FROM THE ARKANSAS
 NAPOLEON TIMOTHY                       WORKERS’ COMPENSATION
 SANDEFORD                              COMMISSION
                              APPELLANT [NO. G105534]

 V.

 UNITED PARCEL SERVICE, INC.,
 and LIBERTY MUTUAL GROUP,
 CARRIER/TPA
                     APPELLEES AFFIRMED


                            RHONDA K. WOOD, Judge

       The Arkansas Workers’ Compensation Commission ruled that Napoleon Sandeford

did not suffer a compensable injury while working at UPS. Sandeford appeals and argues

that substantial evidence does not support this decision. We disagree and affirm.

       Sandeford worked at a UPS warehouse. One day in June 2011, he had to quit

work fifteen minutes into his shift when he began suffering from severe muscle spasms in

his lower back. Two co-workers testified that Sandeford told them that his injury was not

work related. Sandeford himself signed a piece of paper that said the injury was not work

related. Earlier that year, in January, Sandeford had presented to his family doctor with

back pain. He told the doctor that the spasms happened when he had been jogging.
                                Cite as 2014 Ark. App. 228


       Based on the medical records and testimony, the Administrative Law Judge (ALJ)

denied benefits. The ALJ ruled that Sandeford’s injury was not work related and that he

had failed to establish a compensable injury by objective medical findings. Finding that

Sandeford did not suffer a back strain in the course of employment, the ALJ stated the

following:

               All of the witnesses testified that the claimant was not coerced into signing
       the statement and that it was the claimant that was insistent and adamant that he
       wanted to leave and that his back pain and muscle spasms were not work-related.
       In addition, the claimant testified that he could not recall a specific incident or
       work activity which caused his muscle spasms in his back. Moreover, the medical
       evidence reveals that the claimant had been under the treatment of doctors and
       chiropractors for low back pain both in California and in Arkansas for several years
       prior to his employment with UPS.

The Commission adopted these findings. When the Commission affirms and adopts the

ALJ’s findings, we consider the ALJ’s decision and the Commission’s opinion together.

Hawley v. First Sec. Bancorp, 2011 Ark. App. 538, 385 S.W.3d 388.

       On appeal, we review the evidence in the light most favorable to the Commission’s

findings and affirm if those findings are supported by substantial evidence. Wal-Mart Stores,

Inc. v. Brown, 82 Ark. App. 600, 120 S.W.3d 153 (2003). Substantial evidence is relevant

evidence that a reasonable mind might accept as adequate to support a conclusion. Id. The

issue is not whether we might have reached a different result than the Commission, but

whether reasonable minds could reach the Commission’s decision. Pulaski Cnty. Special

Sch. Dist. v. Tenner, 2013 Ark. App. 569.

       The threshold and dispositive issue in this case is whether Sandeford suffered a

compensable injury in the course of his employment. Arkansas Code Annotated section

11-9-102(4)(A)(i) (Repl. 2012) provides as follows:
                                             2
                                Cite as 2014 Ark. App. 228


       (A) “Compensable injury” means:

       (i) An accidental injury causing internal or external physical harm to the body. . .
       arising out of and in the course of employment and which requires medical services
       or results in disability or death. An injury is “accidental” only if it is caused by a
       specific incident and is identifiable by time and place of occurrence[.]

The claimant has the burden of proving by a preponderance of the evidence that he

sustained a compensable injury. Ark. Code Ann. § 11-9-102(4)(E)(i). Furthermore, “[a]

compensable injury must be established by medical evidence supported by objective

findings.” Ark. Code Ann. § 11-9-102(4)(D). The Commission is not required to believe

the testimony of any witness, but may accept and translate into findings of fact only those

portions of the testimony it deems worthy of belief. Kelley v. Courtyard Marriott, 2011 Ark.

App. 715, 386 S.W.3d 677. It is not the role of the appellate court to weigh the evidence

and judge the credibility of the witnesses. Ray Baxter, P.A. v. Baxter, 2012 Ark. App. 251,

413 S.W.3d 561.

       We hold that substantial evidence supports the Commission’s opinion that

Sandeford did not suffer a compensable injury. On one hand, Sandeford’s own signed

statement and two of his co-workers’ testimony indicate that Sandeford’s injury was not

work related. On the other hand, Sandeford testified at the hearing that he only signed the

statement so he could leave to see a doctor. The ALJ did not find Sandeford credible, and

we defer to the ALJ on this point. Further, the ALJ noted that Sandeford’s spasms started

at the very beginning of his shift, he had a history of back problems, and he could not

point to a specific incident at work that prompted his injury. Based on these findings, and

viewing the evidence in the light most favorable to the Commission, we hold that there


                                             3
                                Cite as 2014 Ark. App. 228


was substantial evidence to support the Commission’s determination that Sandeford failed

to establish that he suffered a compensable back injury in June 2011.

       Sandeford also asserts that the Commission erred in finding that he failed to

establish an injury by objective medical evidence and in finding no causation. Because we

have resolved the threshold issue against Sandeford, there is no need to address these

additional points.

       Affirmed.

       WYNNE and GRUBER, JJ., agree.

       McKissic & Associates, PLLC, by: Jackie B. Harris, for appellant.

       Mayton, Newkirk & Jones, by: David C. Jones, for appellees.




                                              4